PER CURIAM: *
The judgment of the district court is AFFIRMED for essentially the reasons provided in its Memorandum and Order of May 3, 2007, 2007 WL 1306841, and its Memorandum and Order of August 15, 2008.1

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.


. We are satisfied that the district court correctly dismissed any joint and several liability claims against Daniel Hollman and the law firm of Hollman, Lyon, Patterson & Durell, Inc., in these orders.